DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
The Amendment filed through RCE filed on 12/20/2021 has been entered. Claims 1-8 remain pending in the application. Claims 4-6, and 8 are rejected under 35 U.S.C 112(b). The 35 U.S.C 103 prior art rejections of claims 4-6, and 8 as set forth in Final Rejection mailed on 10/05/2021 are withdrawn in light of the amendments and arguments.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and  
 the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder The specification discloses that the control unit can be comprised of a microcomputer including a CPU and storage means, and as such the control unit limitation in claim 4 is interpreted as a microcomputer with a CPU and storage means as is disclosed in the specification ([0022[ of instant specification). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the axis" in line 16.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the axis” as claimed refers to the axes of the pair of materials, which would be the z axis as shown in Figure 2 or whether “the axis” as claimed refers to the axis of the moving direction of the pair of materials, which is the x-axis as disclosed in Figure 2 of instant application. There is insufficient antecedent basis for the limitation of “the axis”, as this limitation or an “axis” has not previously been mentioned in claim 4.
Claim 4 recites the limitation "the outer peripheral edge portion" in 16.  There is insufficient antecedent basis for this limitation in the claim. An outer peripheral edge portion has not been previously mentioned in claim 4 and thus there is insufficient antecedent basis for the limitation of “the outer peripheral edge portion”.
Claims 5-6 and 8 are dependent on claim 4 and thus are rejected along with claim 4 for being indefinite.
Allowable Subject Matter
Claims 4-6, and 8 are rejected under 35 U.S.C 112(b), but would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), 2nd paragraph, as set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Searle (U.S Patent 3725998). Similar to the claimed invention Searle discloses a machine tool, comprising: a pair of spindles arranged opposite to each other; and discloses controlling movement and rotation of the spindles for carrying out a heating step wherein, in relation to joining surfaces defined by opposite end surfaces of a pair of materials that are held by a respective pair of opposite spindles, the pair of materials are moved from a state in which their axes are unaligned with each other, in a direction for aligning the respective axes with each other, to a prescribed position where the joining surfaces are brought into contact with each other and friction heated; and a pressure contacting step wherein the pair of materials are brought into pressure contact with each other at the prescribed position, characterized in that, the heating step and the pressure contacting step are carried out while rotation of the spindles is taking place at the same rotation speed in the same direction, as seen from one side in the axial direction. 
Searle however does not disclose the control unit as claimed, and further does not disclose “a control unit configured to control movement and rotation of the spindles for carrying out a heating step wherein, in relation to joining surfaces defined by opposite end surfaces of a pair of materials that are held by a respective pair of opposite spindles, the pair of materials are moved from a state in which their axes are unaligned with each other, in a direction for aligning the respective axes with each other, to a prescribed position where the joining surfaces are brought into contact with each other and friction heated; and a pressure contacting step wherein the pair of materials are brought into pressure contact with each other at the prescribed position, 
While it is known to use a control unit to control a welding process, as disclosed by Bray (U.S PG Pub 20170246707A1), and further while it is known that automating a manual activity or providing automating means to replace a manual activity accomplishing the same results is not sufficient to distinguish over the prior art (MPEP 2144.04 (III)), the prior art as a whole fails to disclose a control unit configured to perform the steps as claimed in the instant invention. 
Specifically, the prior art as a whole fails to disclose “a control unit configured to control movement and rotation of the spindles for carrying out a heating step wherein, in relation to joining surfaces defined by opposite end surfaces of a pair of materials that are held by a respective pair of opposite spindles, the pair of materials are moved from a state in which their axes are unaligned with each other, in a direction for aligning the respective axes with each other, to a prescribed position where the joining surfaces are brought into contact with each other and friction heated; and a pressure contacting step wherein the pair of materials are brought into pressure contact with each other at the 
Thus, even the rationale as disclosed in MPEP 2144.04 (III) and the Bray reference is used to suggest obviousness of a control unit for controlling various welding steps, the prior at the very least does not disclose “a control unit configured control a moving speed of one material of the pair of materials with respect to another material of the pair of materials such that the moving speed is increased sequentially or stepwise toward the axis as compared to the outer peripheral edge portion when aligning the axes in the heating step”. Thus, the prior art fails to disclose the totality of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712